Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks, filed 04/22/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1, 4-5, 7, 9-10, 13-29 are currently under examination. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2016/081032, filed 12/14/2016. 
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application No. EP 15199948.9, filed on 12/14/2015, is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c), which papers have been placed of record in the file.
Interview Statement
Applicant’s summary of the interview on 04/12/2022, has been reviewed and is complete and accurate.
Response to Arguments
Applicant’s responses and arguments filed 04/22/2022 regarding claim rejections under 35 USC 103 have been fully considered and found persuasive for the following reasons.
Applicant argues (on pages 7-8) that the reference Yu is limited to teach the verification function as dependent only on the tracking motion data and does not teach obtaining the scanning data as defined for the verification function as a function of “one or more operating parameters of the scanner data comprising at least one of contrast agent(s), scanning type identifier, scan session protocol, acquisition method scanner specification, and acquisition method settings”. Applicant further argues (on pages 8-9) that Zuccolotto does not teach that feature with his start/stop/restart function dependent on the motion tracking of the patient being too severe. Additionally, Applicant argues (on page 9) that Carlsen does not teach that feature since the feedback of the motion tracking does not “form any basis for the verification function”.
In response, the examiner has considered the reference Yu as teaching the verification function as a function to characterize the image quality as dependent on the motion tracking. Additionally, Zuccolotto is teaching that the feedback of the motion tracking is providing a modification in the scanner operating parameters such as the timing of the stop/start and restart operation of the imaging sequences which is recognized as not being comprised within the claimed operating parameters of the scanner as claimed “at least one of contrast agent(s), scanning type identifier, scan session protocol, acquisition method scanner specification, and acquisition method settings”. However, after further consideration, Carlsen teaches the adjustment of the imaging protocols for “compensating changes due to the patient motion” as a motion correction ([0008] and [0027] “on the basis of the anatomic and dynamic models, adjusting the preliminary acquisition protocol to compensate for the temporal variations in said one or more features during dynamic medical image acquisition of the body volume” as reported. While well understood in the art of imaging that image quality is dependent on the spatial and temporal resolution of the imaging scanner and the protocol, the examiner did not pin point this property to relate the verification function with the capability to acquire imaging data with pre-defined thresholds for image quality/image resolution within the resolution range of the imaging scanner to achieve it to be able to quantify the actual motion within the acquired image in order to adapt or modify the imaging protocols to improve the image quality and optimize the motion correction as depending on the imaging protocol or scanner type being used, such as one person of ordinary skill in the art would an image resolution different from one imaging scanner to another imaging scanner to obtain appropriate and achievable image quality. The examiner is therefore providing new references for addressing these issues.
Therefore, for the purpose of advancing prosecution, the examiner is presenting a clarified second Non-Final Rejection Office Action to allow the Applicant to properly respond to the rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejections are new rejections necessitated by amendment.

Claims 1, 4, 7, 10, 13-15, 18, 21-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Zuccolotto et al. (USPN 20050283068 A1; Pub.Date 12/22/2005; Fil.Date 06/17/2005) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012) and Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012) in view of Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008). 
Regarding claim 1, Yu teaches a scanning monitoring apparatus for medical imaging (Title and abstract and Fig. 1 as  with imaging scanner 108 as in p.1 last ¶ for tomographic imaging techniques as MRI) the scanning monitoring apparatus comprising a controller unit (Fig.1 and p.12 last ¶ controller unit 104) and a display (abstract “to display the tracking data along with its associated image data” and p.50 2nd ¶ “comprise one or more display devices, such as a monitor, that allows the visual presentation of data to a user”), wherein the controller unit is, during a scanning session, configured to:  
5- obtain tracking data of a subject in a medical scanner (Figs. 2-7 acquiring multiple characteristics from the patient/examinee, as a reported for different embodiments from Yu with different steps for analyzing tracking data; therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yu to determine an output of a verification function based on the tracking data and the scanner data obtain tracking data of a subject in a medical scanner, since one of ordinary skill in the art would recognize that acquiring various tracking data was known in the art as taught by Yu within different embodiments and since one of ordinary skill in the art would recognize as obvious the combination or modification of the different embodiments taught by Yu (p.53 2nd–3rd ¶). One of ordinary skill in the art would have expected that these combinations could have been made with predictable as combination of embodiments of Yu with the common motivation to improve the tracking data quality).
wherein to obtain tracking data includes to determine one or more quality parameters indicative of tracking data quality based on 3D representation data of an imaging region of the subject (Figs. 2-7 acquiring multiple characteristics from the patient/examinee including 3D surface modelling as in Fig. 7 step 712 as p.25 2nd ¶)  and to include the one or more quality parameters in the tracking data (Figs. 2-7 acquiring multiple characteristics from the patient/examinee including distance estimation steps 714 and 716 reading on examinee motion as for estimating tracking quality as in Fig. 6 step 618) therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yu wherein to obtain tracking data includes to determine one or more quality parameters indicative of tracking data quality based on 3D representation data of an imaging region of the subject and to include the one or more quality parameters in the tracking data, since one of ordinary skill in the art would recognize that determining multiple quality factors for the tracking data was known in the art as taught by Yu within different embodiments and since one of ordinary skill in the art would recognize as obvious the combination or modification of the different embodiments taught by Yu (p.53 2nd–3rd ¶). One of ordinary skill in the art would have expected that these combinations could have been made with predictable as combination of embodiments of Yu with the common motivation to improve the tracking data quality. 
[...verify the tracking data comprising...] obtaining scanner data indicative of operating parameters of the medical scanner (Fig. 5 step 506, then 514 and relating with scanner with tracking data Fig.6 step 620 or 624 for control tracking acquisition data) therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yu to obtain scanner data indicative of operating parameters of the medical scanner, since one of ordinary skill in the art would recognize that controlling the imaging scanner functions as dependent on the tracking data quality was known in the art as taught by Yu within different embodiments and since one of ordinary skill in the art would recognize as obvious the combination or modification of the different embodiments taught by Yu (p.53 2nd–3rd ¶). One of ordinary skill in the art would have expected that this combination could have been made with predictable as combination of embodiments of Yu with the common motivation to improve the tracking data quality for better scanning control.
10determine an output of a verification function based on the tracking data and the scanner data wherein the output of the verification function is indicative of corrupted tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality does not fulfil a tracking data quality criterion, and wherein the output of the verification function is indicative of high quality of tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality fulfils a tracking data quality criterion (Fig.8 and p.26 last ¶ step 830 combining estimates from the various tracking controller “function .... performed by...an internal consistency controller... determined if there are inconsistencies between various controllers or filters that exceed a certain level” with p.27 1st ¶ step 832/834 with a “veto controller” determining the “overall tracking quality with a “veto flag” as function value” to control the imaging scanner such as described in Fig.4, therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yu to determine an output of a verification function based on the tracking data and the scanner data wherein the output of the verification function is indicative of corrupted tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality does not fulfil a tracking data quality criterion, and wherein the output of the verification function is indicative of high quality of tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality fulfils a tracking data quality criterion, since one of ordinary skill in the art would recognize that providing a “veto function” after estimating the overall tracking quality was known in the art as taught by Yu and since one of ordinary skill in the art would recognize as obvious the combination or modification of the different embodiments taught by Yu (p.53 2nd–3rd ¶). One of ordinary skill in the art would have expected that these combinations could have been made with predictable as combination of embodiments of Yu with the common motivation to improve the tracking data quality.);
control the scanning monitoring apparatus according to the output of the verification function (Fig. 4 unit 104 controlling the scanner controller 106 in view of the results of the “veto controller 406 as discussed above) therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yu to control the scanning monitoring apparatus according to the output of the verification function, since one of ordinary skill in the art would recognize that controlling the imaging scanner functions as dependent on the tracking data quality was known in the art as taught by Yu within different embodiments and since one of ordinary skill in the art would recognize as obvious the combination or modification of the different embodiments taught by Yu (p.53 2nd–3rd ¶). One of ordinary skill in the art would have expected that these combinations could have been made with predictable as combination of embodiments of Yu with the common motivation to improve the tracking data quality for better scanning/imaging control; 
[...wherein the verification function is a function of one or more operating parameters of the scanner data comprising at least one of contrast agent(s), scanning type identifier, scan session protocol, acquisition method scanner specification, and acquisition method settings...].
Similarly, Yu teaches and wherein the verification of the tracking data comprises applying one or more tracking data criteria to the tracking data ((Fig.8 and p.26 last ¶ step 830 combining estimates from the various tracking controller “function .... performed by...an internal consistency controller... determined if there are inconsistencies between various controllers or filters that exceed a certain level” with p.27 1st ¶ step 832/834 with a “veto controller” determining the “overall tracking quality with a “veto flag” as function value” to control the imaging scanner such as described in Fig.4, therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yu to determine an output of a verification function based on the tracking data)
While Yu teaches a verification function for the quality of the tracking data and suggesting a feedback control from the quality data to the scanning control, Yu does not specifically teach verify the tracking data comprising obtaining scanner data and wherein the verification function is a function of one or more operating parameters of the scanner data comprising at least one of contrast agent(s), scanning type identifier, scan session protocol, acquisition method scanner specification, and acquisition method settings; as in claim 1.
However, Zuccolotto teaches within the same field of endeavor of medical imaging (Title and abstract) performing tracking the motion of the patient ([0015] “the present invention includes three MRI systems (or sub-systems), namely an MRI digital video projection system, an MRI motion tracker and patient augmented visual feedback system, and an MRI forward predictive noise canceling microphone system”, “The second system is an MRI Motion Tracker and Patient Augmented Visual Feedback System that enables monitoring patient head motion (or any body part motion) and providing real time feedback to the patient and/or technician or technologist to minimize patient movement. The third system is an MRI Forward Predictive Noise Canceling Microphone system which provides a system and method that effectively removes the intense MRI acoustic noise produced during scanning by the magnet through predicting the repeating signal of the MRI magnet (i.e. the noise) and canceling that acoustic noise signal leaving essentially only the patient's speech. The purpose of this invention is to solve critical needs for MRI patient communication/comfort, movement control, and speech communication”) wherein the analysis of the quality of imaging regarding the motion of the patient is monitored with control of the imaging system ([0015] as above) therefore reading on verify the tracking data comprising obtaining scanner data with additional control of the imaging system such as stopping the acquisition and restarting the scan acquisition as operating parameter for scanner data ([0020] This enables the system to easily adapt to small patient movements (e.g., hand movement during a scan) that alter the acoustic environment during the scanning. At the end of the scan the noise cancellation is stopped (so as not to produce noise when the scanner stops acquiring images)” therefore analyzing the end of the scan to stop the acquisition and [0054] “If the movement is too severe to support continued imaging, the scan run can be terminated, and restarted” therefore if the tracking motion quality is too low the scan stop and is restarted) reading on wherein the verification function is a function of one or more operating parameters of the scanner data as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yu to verify the tracking data comprising obtaining scanner data and wherein the verification function is a function of one or more operating parameters of the scanner data, since one of ordinary skill in the art would recognize that performing verification of the quality of imaging and motion of the patient with controlling the parameters of the imaging scanner for starting, stopping and restarting the acquisition according to the analyzed quality was known in the art as taught by Zuccolotto. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Zuccolotto and Yu teaches the analysis of patient motion and it control for medical imaging including MRI. The motivation would have been to ideally provide optimal monitoring of the patient motion while controlling the imaging scanner parameters, as suggested by Zuccolotto ([0019] “The current system can provide accurate movement detection in milliseconds allowing precise tracking of the movement and will enable better scanner gradient adjustments to track the movement” while [0015] “The current system can provide accurate movement detection in milliseconds allowing precise tracking of the movement and will enable better scanner gradient adjustments to track the movement”).
Yu and Zuccolotto do not specifically teach the scanner data comprising at least one of contrast agent(s), scanning type identifier, scan session protocol, acquisition method scanner specification, and acquisition method settings as in claim 1.
However, Gorges teaches within the same field of endeavor for medical imaging (Title and abstract) that image quality in the field of medical imaging is generically expressed as image resolution ([0041] “In general, image quality is expressed by the resolution of the image”) and  Pfister reports within the same field of endeavor of medical imaging (Title and abstract) the general spatial and temporal resolution for general medical imaging scanner (Fig.1 comparing the imaging modalities MRI, fMRI, PET and SPECT with different conventional resolution or spatial resolution and temporal resolution) with implicitly the temporal resolution being adjustable with modifying the frame rate of acquisition therefore teaching that the level of imaging quality pre-selected to accept a given amount of motion, therefore the verification function, is dependent on the type of medical imaging scanner and protocols (such as frame rate) used reading on the scanner data comprising at least one of contrast agent(s), scanning type identifier, scan session protocol, acquisition method scanner specification, and acquisition method settings. Additionally, Carlsen teaches within the same field of endeavor of correcting motion within diagnostic imaging system (Title and abstract) the adjustment of the acquisition protocols based on the anatomical and dynamical parameters to compensate for the motion of the patient (abstract “The protocols are adjusted based on anatomic and dynamic models (10, 12, 14) which are individualized or fitted to each patient based on a scout scan (6, 8). The adjustment can compensate for changes in the patient due to patient motion (e.g. breathing or heartbeat) or flow of contrast or tracing agent during the sequence” and [0008] “an improved scheme for compensating for motion during or between dynamic medical imaging would be advantageous, and in particular a more efficient and/or reliable way of adjusting an acquisition protocol for dynamic medical imaging would be advantageous” and [0027] on the basis of the anatomic and dynamic models, adjusting the preliminary acquisition protocol to compensate for the temporal variations in said one or more features during dynamic medical image acquisition of the body volume” and [0029] “The adjustments are preferably carried out on the basis of previously used acquisition protocols, previously acquired images or additional non-image sensor information of the patient”) therefore teaching a motivation to be able to adapt the image quality/resolution for the verification function for when changing the imaging protocols or devices to access, maintain or achieve different acceptable image quality dependent on the imaging scanner and on the protocol used. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yu and Zuccolotto with the scanner data comprising at least one of contrast agent(s), scanning type identifier, scan session protocol, acquisition method scanner specification, and acquisition method settings, since one of ordinary skill in the art would recognize that the pre-defined image quality/image resolution was routine and conventional in the art as dependent on the type of imaging scanner and on the imaging protocols/settings as taught by Gorges and Pfister and since dynamically adjusting acquisition protocols for compensating for patient motion was known in the art as taught by Carlsen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Carlsen and Yu teach the analysis of patient motion and its control for medical imaging including MRI. The motivation would have been to ideally provide optimal dynamic control of the acquisition protocols while monitoring of the patient motion, as suggested by Carlsen ([0027] and [0029]).
Regarding claim 24, Yu, Zuccolotto, Gorges, Pfister and Carlsen teach a monitoring apparatus and a method to use it wherein the same step limitations are claimed in claim 24 than in claim 1, therefore the above comments and conclusions apply directly mutatis mutandis to the subject matter of claim 24 and Yu, Zuccolotto, Gorges, Pfister and Carlsen discloses claim 24.  
Regarding the dependent claims 4, 7, 10, 13-15, 18, 21-23, 25, 27, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Yu, Zuccolotto, Gorges, Pfister and Carlsen.
Regarding claims 4, Yu teaches to determine and provide a first representation based on the tracking data (Figs.4 and 7 with “a distance tracking” as in step 202 to assess the examinee motion).
Regarding claim 7, Yu teaches the controller unit is configured to determine one or more indicators based on the output of the verification function, the scanner data, and the tracking data, and wherein the controller unit is configured to include the one or more indicators or at least a part thereof in the first representation, and wherein the one or more indicators comprises an error indicator or a set of error indicators indicative of erroneous scanning (Fig. 4 and p.21 2nd-3rd ¶ “the internal consistency controller 402 can be configured to compare position estimates from each tracking controller 202 and to send a signal to the veto controller or filter 406 when the differences in position estimates from different tracking controllers or filters 202 exceed a threshold level or an estimated maximum magnitude of error”).
Regarding claim 10, Yu teaches wherein to control the scanning monitoring apparatus according to the output of the verification function includes to determine and provide a second representation based on the tracking data, wherein the second representation is different from the first representation, and wherein the second representation includes a surface representation of a surface of the scanning subject and a reference surface representation of a surface of the scanning subject and/or wherein the second representation includes one or more indicators including a first indicator indicative of a reference point or group of reference points of the subject for the first representation (Figs. 2-7 acquiring multiple characteristics from the patient/examinee including 3D surface modelling and positioning of different markers/anatomical landmarks)
Regarding claim 13, Yu teaches the controller unit is configured to determine the first indicator of the second representation based on the output of the verification function, the scanner data, and the tracking data (as discussed above with Fig. 7 teaching different factors as “step 720, 722, 724, 726 and 728 associated to the different positioning detection steps of the examinee as assessing the motion of the examinee, therefore teaching for the 3D surface modelling and the anatomical landmark tracking the determination of indicator or a veto indicator as in Fig. 4).
Regarding claim 14, Yu teaches comprising an image projector configured to project one or a plurality of images onto an imaging region of the subject in the medical scanner, and wherein the tracking data includes image control data of the image projector (Fig.2 with a controller 4 and p.15 “configured to track changes in a known pattern, for example, a regular grid, projected onto the object of interest. A projector projects one or more patterns onto the object of interest from one or more projection locations, and one or more detectors 102 detect images of the pattern projected onto the object of interest”).
Regarding claim 15, Yu teaches to control the scanning monitoring apparatus according to the output of the verification function includes to provide a notification signal if the output is indicative of an erroneous scanning (as discussed above with Fig. 7 teaching different factors as “step 720, 722, 724, 726 and 728 associated to the different positioning detection steps of the examinee as assessing the motion of the examinee, therefore teaching for the displacement tracking of the examinee and 3D surface modelling and the anatomical landmark tracking leading to the determination of indicator or a veto indicator as in Fig. 4 controlling the imaging scanner parameters as in Fig. 6 with step 620 and 624).
Regarding claim 18, Yu teaches to provide a notification signal includes to provide a visual alarm signal on the display (Figs. 21-23 with notification of the display of needed or enabled motion correction or unnecessary motion correction for the user and the examinee).
Regarding claim 21, Yu teaches specifically comprising any sensor system configured to provide 3D surface representation data of an imaging region of the subject in the medical scanner, and wherein the tracking data includes the 3D surface representation data (Fig.2 with a controller 4 and p.15 “configured to track changes in a known pattern, for example, a regular grid, projected onto the object of interest. A projector projects one or more patterns onto the object of interest from one or more projection locations, and one or more detectors 102 detect images of the pattern projected onto the object of interest”).
Regarding claim 22, Yu teaches the use of camera detector for imaging the subject (Figs.1-4 detectors 102 and p.13 last ¶ “the detectors 102 are all cameras” for the detection of tracking data) therefore reading on an image detector configured to detect images of a subject, and wherein the tracking data includes image data of the detected images as claimed.
Regarding claim 23, Yu teaches an image detector configured to detect images of a subject, and wherein the tracking data includes image data of the detected images (Fig.2-7 with detector processing interface includes tracking anatomical landmark and also distance tracking which includes imaging data of the detected images from the detector 102).
Regarding claim 25, Yu teaches the trigger of the veto signal due to the magnitude of the motion (p.21 3rd ¶ “to send a signal to the veto controller or filter 406 when the differences in position estimates from different tracking controllers or filters 202 exceed a threshold level or an estimated maximum magnitude of error”) therefore reading on the one or more quality parameters are indicative of potential errors in the tracking data as claimed.
Regarding claim 27, as discussed above for claim 1, Zuccolotto teach the stop and restart the acquisition of imaging  reading on controlling the scanning monitoring apparatus according to the output of the verification function comprises providing a notification scheme comprising:  providing a control signal to the medical scanner indicative of stopping scanning; providing a control signal to the medical scanner indicative of restarting scanning; or providing a control signal to the medical scanner indicative of redoing part of the scanning as claimed.

Claims 5, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Zuccolotto et al. (USPN 20050283068 A1; Pub.Date 12/22/2005; Fil.Date 06/17/2005) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012) and Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012) in view of Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008) as applied to claims 1, 4, 7, 10, 13-15, 18, 21-23, 25, and further in view of Olensen et al. (2012 IEEE Trans. Med. Imaging 32:200-209; Pub.Date 09/19/2012).
Yu, Zuccolotto, Gorges, Pfister and Carlsen teach a scanning monitoring device and method to use it as set forth above.
Yu, as discussed above, teaches the first representation includes a graphical representation of displacement of the subject as a function of time (Figs. 2-7), and wherein the graphical representation of displacement includes a first graphical representation of total 3D displacement in distance units (Figs.2-7) but Yu, Zuccolotto, Gorges, Pfister and Carlsen do not specifically teach a second graphical representation of first displacement along a first axis as a function of time, a third graphical representation of second displacement along a second axis as a function of time, and a fourth graphical representation of third displacement along a third axis as a function of time as in claim 5.
However, regarding claim 5, Olensen teaches within the same field of endeavor with imaging the motion of the patient in a medical imaging PET utilizing a camera as tracking system (Title and abstract) with the detection of the motion level or amplitude in 3D with providing a graphical representation of the displacement that includes a graphical representation of the total 3D displacement in mm as a function of time (Fig.4a) and a graphical representation along the first axis as a function of time, a graphical representation along the second axis as a function of time and a graphical representation along the third axis as a function of time (Fig.5a).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Y Yu, Zuccolotto, Gorges, Pfister and Carlsen with the first representation includes a graphical representation of displacement of the subject as a function of time, and wherein the graphical representation of displacement includes a first graphical representation of total 3D displacement in distance units, a second graphical representation of first displacement along a first axis as a function of time, a third graphical representation of second displacement along a second axis as a function of time, and a fourth graphical representation of third displacement along a third axis as a function of time, since one of ordinary skill in the art would recognize that determining and representing graphically the motion level with time for the total 3D and along the X, Y and Z axis for motion correction and motion monitoring was known in the art, as taught by Olensen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Olensen and Yu are teaching the use of cameras for motion detection and correction during medical imaging protocols for MRI or CT imaging. The motivation would have been to ideally provide a time monitoring with visualization of the possible excess of patient motion for improving correcting the patient position, as suggested by Olensen (Abstract).
Regarding claim 9, Olensen as discussed above teaches the use of annotation/indicators with the one or more indicators indicate at which time an event indicated by the one or more indicators occurred (Fig.4a with the patient moving).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yu, Zuccolotto, Gorges, Pfister and Carlsen with the one or more indicators indicate at which time an event indicated by the one or more indicators occurred, since one of ordinary skill in the art would recognize that determining and representing graphically the motion level of the patient with time was known in the art, as taught by Olensen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Olensen and Yu are teaching the use of cameras for motion detection and correction during medical imaging protocols for MRI or CT imaging. The motivation would have been to ideally provide a time monitoring with visualization of the possible excess of patient motion for improving correcting the patient position, as suggested by Olensen (Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Zuccolotto et al. (USPN 20050283068 A1; Pub.Date 12/22/2005; Fil.Date 06/17/2005) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012) and Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012) in view of Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008) as applied to claims 1, 4, 7, 10, 13-15, 18, 21-23, 25, and further in view of Lee et al. (USPN 20140372136 A1; Pub.Date 12/18/2014; Fil.Date 06/12/2014).
Yu, Zuccolotto, Gorges, Pfister and Carlsen teach a scanning monitoring device and method to use it as set forth above. Regarding claim 16, Yu teaches the use of speakers for outputting results and data (p.52 1st ¶ “The output device(s) may comprise a speaker, a display screen,...” in order to output results and data to the user). Yu, Zuccolotto, Gorges, Pfister and Carlsen do not teach specifically comprising a loudspeaker, and wherein to provide a notification signal includes comprises to provide an audio signal with the loudspeaker as in claim 16.
However, Lee teaches within the same field of endeavor of detecting motion during medical imaging with an MRI (Title and abstract and Fig.4 and [0136]) wherein a notification is sent to the patient via an audio message via a speaker (0320] indicating that the patient should not move reading in view of the teachings of Yu on a notification signal if the output is indicative of an erroneous scanning in order to correct the motion of the patient.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yu, Zuccolotto, Gorges, Pfister and Carlsen to provide a notification signal if the output is indicative of an erroneous scanning, since one of ordinary skill in the art would recognize that using a speaker to send a notification to the patient regarding the motion of the patient was known in the art, as taught by Lee and since sending guidance information to the displacement of the  patient when the motion is exceeding a predetermined threshold was also known in the art as taught by Yu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Lee and Yu are teaching motion detection and correction during medical imaging protocols for MRI imaging. The motivation would have been to ideally provide a direct feedback to the patient, as suggested by Lee ([0320]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Zuccolotto et al. (USPN 20050283068 A1; Pub.Date 12/22/2005; Fil.Date 06/17/2005) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012) and Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012) in view of Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008) in view of Lee et al. (USPN 20140372136 A1; Pub.Date 12/18/2014; Fil.Date 06/12/2014) as applied to claims 1, 4, 7, 10, 13-16, 18, 21-23, 25, and further Oh et al. (USPN 20150208981 A1; Pub.Date 07/30/2015; Fil.Date 04/07/2015).
Yu, Zuccolotto, Gorges, Pfister, Carlsen and Lee teach a scanning monitoring device and method to use it as set forth above. 
Regarding claim 17, Yu, Zuccolotto, Gorges, Pfister, Carlsen and Lee do not specifically teach a plurality of audio signals based on the output of the verification function.
However Oh teaches within the same field of endeavor of tracking the motion of the examinee being scanned for diagnostic imaging (Title and abstract) with the determination of the motion being performed using a capturing unit such camera for imaging the patient and detecting motion of the patient in order to reduce motion of the patient (Title, abstract and [0008]- [0009]) the use of video signals or audio signals for providing the guidance information to the patient regarding the status of the motion level ([0047]) wherein Oh teaches the comparison of the “level of motion” with a threshold as a criterion (Fig.4, Fig.9 and [0044]-[0045]) wherein if the “level” is below the predetermined threshold the motion is considered minor providing a guide to the examinee to correct for the motion if necessary ([0049]-[0050]) while in the contrary to it for the level exceeding the threshold with the information guide indicating “that recapture is necessary” for the medical imaging, indicating therefore the acquired medical image during the level of motion above the predetermined threshold as being corrupted with the need of recapture since the motion is affecting the diagnosis while for a lower level the medical images are of sufficiently high quality, therefore reading on the output of the verification function is indicative of corrupted tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality does not fulfil a tracking data quality criterion, and the output of the verification function is indicative of high quality of tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality fulfils a tracking data quality criterion, therefore presenting two signals to the examinee for the purpose of feedback control using audio or visual warning or notification, therefore reading on the controller unit is configured to select the audio signal from a plurality of audio signals based on the output of the verification function as claimed in claim 17.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yu, Zuccolotto, Gorges, Pfister, Carlsen and Lee with the controller unit is configured to select the audio signal from a plurality of audio signals based on the output of the verification function, since one of ordinary skill in the art would recognize that using a speaker to send a notification to the patient regarding the motion of the patient was known in the art, as taught by Lee and since sending guidance information to the patient when the motion is exceeding a predetermined threshold or return below that threshold was also known in the art as taught by Oh. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yu and Oh are teaching motion detection and correction during medical imaging protocols for MRI or CT imaging. The motivation would have been to ideally provide a direct feedback to the patient, as suggested by Lee ([0320]).

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Zuccolotto et al. (USPN 20050283068 A1; Pub.Date 12/22/2005; Fil.Date 06/17/2005) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012) and Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012) in view of Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008) as applied to claims 1, 4, 7, 10, 13-15, 18, 21-23, 25, and further in view of Oh et al. (USPN 20150208981 A1; Pub.Date 07/30/2015; Fil.Date 04/07/2015).
Yu, Zuccolotto, Gorges, Pfister and Carlsen teach a scanning monitoring device and method to use it as set forth above. 
Yu, Zuccolotto, Gorges, Pfister and Carlsen do not specifically teach to transmit a first control signal to the medical scanner, wherein the first control signal is indicative of stop scanning if the output is indicative of a first error as in claim 19.
Yu, Zuccolotto, Gorges, Pfister and Carlsen do not specifically teach to transmit a second control signal to the medical scanner, wherein the second control signal is indicative of scanning restart if the output is indicative of a second error as in claim 20.
As discussed for claim 17 above, regarding claim 19, Oh teaches within the same field of endeavor of tracking the motion of the examinee being scanned for diagnostic imaging (Title and abstract) with the determination of the motion being performed using a capturing unit such camera for imaging the patient and detecting motion of the patient in order to reduce motion of the patient (Title, abstract and [0008]- [0009]) the use of video signals or audio signals for providing the guidance information to the patient regarding the status of the motion level ([0047]) wherein Oh teaches the comparison of the “level of motion” with a threshold as a criterion (Fig.4, Fig.9 and [0044]-[0045]) wherein if the “level” is below the predetermined threshold the motion is considered minor providing a guide to the examinee to correct for the motion if necessary ([0049]-[0050]) while in the contrary to it for the level exceeding the threshold with the information guide indicating “that recapture is necessary” for the medical imaging, indicating therefore the acquired medical image during the level of motion above the predetermined threshold as being corrupted with the need of recapture since the motion is affecting the diagnosis while for a lower level the medical images are of sufficiently high quality, therefore reading on the output of the verification function is indicative of corrupted tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality does not fulfil a tracking data quality criterion, and the output of the verification function is indicative of high quality of tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality fulfils a tracking data quality criterion, therefore presenting two signals to the examinee for the purpose of feedback control using audio or visual warning or notification.
Therefore, Oh teaches that the protocol manager ([0057]-[0058] protocol manager 180) manages an imaging protocol to capture image of the examinee therefore transmit signal for managing the imaging protocol. Oh teaches that the protocol manager can stop the imaging sequence if the motion if found higher than the threshold ([0058] may suspend the imaging protocol when a level of the detected motion is equal to or greater than a predetermined threshold value) therefore reading on to transmit a first control signal to the medical scanner, wherein the first control signal is indicative of stop scanning if the output is indicative of a first error.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yu, Zuccolotto, Gorges, Pfister and Carlsen with transmitting a first control signal to the medical scanner, wherein the first control signal is indicative of stop scanning if the output is indicative of a first error, since one of ordinary skill in the art would recognize sending guidance information and stopping the scanning of the imaging process of the patient when the motion is exceeding a predetermined threshold was also known in the art as taught by Oh. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yu and Oh are teaching motion detection and correction during medical imaging protocols for MRI or CT imaging. The motivation would have been to correct the motion or displacement error for improving the imaging results, as suggested by Oh ([0057]-[0058]).
Regarding claim 20, Oh does teach the same approach with the protocol manager sending a second type of signal ([0058] the level of the detected motion changes to be equal to or less than the predetermined threshold value, or when an external input signal is received, the imaging protocol manager 180 may resume the suspended imaging protocol) for a different type of error which is a  motion reaching below the threshold after the imaging protocol has been suspended , therefore reading on to transmit a second control signal to the medical scanner, wherein the second control signal is indicative of scanning restart if the output is indicative of a second error.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yu, Zuccolotto, Gorges, Pfister and Carlsen with transmitting a second control signal to the medical scanner, wherein the second control signal is indicative of scanning restart if the output is indicative of a second error, since one of ordinary skill in the art would recognize sending guidance information and stopping and then resuming the scanning of the imaging process of the patient when the motion/displacement exceeding a predetermined threshold is corrected to be below that predetermined threshold was also known in the art as taught by Oh. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yu and Oh are teaching motion detection and correction during medical imaging protocols for MRI or CT imaging. The motivation would have been to correct the motion or displacement error for improving the imaging results, as suggested by Oh ([0057]-[0058]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Zuccolotto et al. (USPN 20050283068 A1; Pub.Date 12/22/2005; Fil.Date 06/17/2005) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012) and Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012) in view of Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008) as applied to claims 1, 4, 7, 10, 13-15, 18, 21-23, 25, and further in view of Melkis et al. (USPN 20090122008 A1; Pub.Date 05/14/2009; Fil.Date 11/14/2007).
Yu, Zuccolotto, Gorges, Pfister and Carlsen teach a scanning monitoring device and method to use it as set forth above. 
Yu, Zuccolotto, Gorges, Pfister and Carlsen do not specifically teach the one or more quality parameters are indicative of potential errors in the tracking data caused by occlusion of the subject, presence of foreign object, unwanted deformation or interference from light as in claim 26.
However, Melkis teaches within the same field of endeavor of imaging with tracking position (Title, abstract) using optical tracker (Fig.1) wherein warning of error for the tracking is provided when user broke the line of sight of the tracker ([0057] “Some optical 3D trackers 20 may experience problems in circumstances where the line-of-sight to a marker is partially blocked by an intervening object. In such situations the optical tracker 20 may incorrectly measure the location of the marker” such “for example, when the user's hand partially blocks the line-of-sight from one of the cameras 21a-21c of the tracker 20” [0060] “warn the user of a potentially inaccurate measurement, such as by causing the status light 44 to flash”) therefore providing a warning for the error reading on the one or more quality parameters are indicative of potential errors in the tracking data caused by occlusion of the subject, presence of foreign object, unwanted deformation or interference from light as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yu, Zuccolotto, Gorges, Pfister and Carlsen with one or more quality parameters are indicative of potential errors in the tracking data caused by occlusion of the subject, presence of foreign object, unwanted deformation or interference from light, since one of ordinary skill in the art would recognize providing a warming for breaking the line of sight for a tracking system was also known in the art as taught by Melkis One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yu and Melkis are teaching tracking position analysis using imaging. The motivation would have been to provide accurate tracking without blocking the line of view of the tracking target, as suggested by Melkis (abstract).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Zuccolotto et al. (USPN 20050283068 A1; Pub.Date 12/22/2005; Fil.Date 06/17/2005) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012) and Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012) in view of Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008) as applied to claims 24, 27 and further in view of Schaerer et al. (2012 Phys. Med. Biol. 57:357-373; Pub.Date 2012).
Yu, Zuccolotto, Gorges, Pfister and Carlsen teach a scanning monitoring device and method to use it as set forth above. 
Yu, Zuccolotto, Gorges, Pfister and Carlsen do not specifically teach markerlessly obtaining a 3D surface representation of a subject region from 3D/depth sensors as in claim 28.
However, Schaerer teaches within the same field of endeavor for motion tracking in  medical imaging (Title, abstract and p.358 1st ¶ Introduction “Motion tracking is a key aspect in external beam radiotherapy”) the use of markerless tracking using surface imaging based on deformable mesh registration (Title) applied to a patient (Fig.1 and Fig.3) to identify motion of the patient from imaging the surface of the patient using specific sensors (p.358 4th ¶ “Optical systems that do not require markers exist, such as the AlignRT/GateCT (VisionRT Ltd, London, UK), the Sentinel system (C-RAD AB, Uppsala, Sweden) and the Galaxy system (LAP Laser, L¨uneburg, Germany) (Bert et al 2005, Brahme et al 2008, Moser et al 2011). These devices provide the 3D reconstruction of the external surface of the patient as a function of time. However, the geometrical representation of the surface changes over time, meaning that vertices and edges of the meshes acquired at different time stamps vary” and Fig.12) reading on therefore the step of obtaining tracking data comprises markerlessly obtaining a 3D surface representation of a subject region from 3D/depth sensors as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yu, Zuccolotto, Gorges, Pfister and Carlsen with the step of obtaining tracking data comprises markerlessly obtaining a 3D surface representation of a subject region from 3D/depth sensors, since one of ordinary skill in the art would recognize using specific camera or system for tracking motion with markerless registration of the surface of the patient with a reference mesh was known in the art as taught by Schaerer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yu and Schaerer are teaching tracking position analysis using imaging for medical application. The motivation would have been to improve respiratory motion management in radiation therapy, including motion artefact reduction or tumor motion compensation by means of internal/external correlation models, as suggested by Schaerer (abstract). 
Regarding the dependent claim 29, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Yu, Zuccolotto, Gorges, Pfister, Carlsen and Schaerer.
Regarding claim 29, as discussed above for claim 28, Schaerer teaches the motion tracking is performed on the thorax and abdomen during lung cancer radiotherapy treatments with the registration between the mesh and the surface of the patient to be treated (p.362 4th ¶ “The VisionRT system in the single pod-based modality (GateCT)was used to continuously acquire the dynamic thoraco-abdominal surface of selected patients during lung cancer radiotherapy treatments (figure 3(a))) therefore reading on the subject region comprises a surface of a body part from which the medical scanner acquires data as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yu, Zuccolotto, Gorges, Pfister, Carlsen and Schaerer with the subject region comprises a surface of a body part from which the medical scanner acquires data, since one of ordinary skill in the art would recognize performing tracking motion with markerless registration of the surface of the patient with a reference mesh where the treatment was performed was known in the art as taught by Schaerer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yu and Schaerer are teaching tracking position analysis using imaging for medical application. The motivation would have been to improve respiratory motion management in radiation therapy, including motion artefact reduction or tumor motion compensation by means of internal/external correlation models, as suggested by Schaerer (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793